        Case 4:20-cv-01563-HSG Document 76 Filed 09/21/20 Page 1 of 1



MARK R. HERRING
Attorney General
MICHELLE S. KALLEN
Deputy Attorney General
ZACHARY R. GLUBIAK
Attorney
202 North Ninth Street
Richmond, VA 21239
(804) 786-2071
MKallen@oag.state.va.us
ZGlubiak@oag.state.va.us
Attorneys for Commonwealth of Virginia
                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF CALIFORNIA
                          OAKLAND DIVISION

STATE OF CALIFORNIA, et al.,                 Case No. 4:19-cv-01563-HSG

             Plaintiffs,                     ORDER GRANTING MOTION TO
                                             WITHDRAW A S COUNSEL FOR
                                             PLAINTIFF COMMONWEALTH OF
      v.
                                             VIRGINIA
DONALD J. TRUMP, in his official
capacity as President of the United
States of America, et al.,

             Defendants.


      Zachary R. Glubiak seeks leave to withdraw as counsel for plaintiff

Commonwealth of Virginia in the above-captioned litigation pursuant to Local R.

11-5(a) and Cal. R. Pro. Conduct 3-700(A)(1). As this Court finds that Mr. Glubiak

has submitted satisfactory reasoning for withdrawal, and that granting his Motion

will not cause substantial prejudice or delay to any party.

      IT IS HEREBY ORDERED THAT Zachary R. Glubiak’s Motion to Withdraw

as Counsel for plaintiff Commonwealth of Virginia is GRANTED.




DATED: 9/21/2020
                                   United States District Court Judge
